Case 1:19-cv-02354-PKC-LB Document 162 Filed 12/30/19 Page 1 of 6 PageID #: 3105



                               MORRISON MAHONEY LLP
                                           COUNSELLORS AT LAW

                                           WALL STREET PLAZA
                                                                          MASSACHUSETTS   NEW HAMPSHIRE
                                        88 PINE STREET, SUITE 1900        BOSTON          MANCHESTER
                                           NEW YORK, NY 10005             FALL RIVER
                                                212-825-1212              SPRINGFIELD     NEW JERSEY
                                                                          WORCESTER       PARSIPPANY
 Lee Pinzow
 Phone: 646-870-1745                                                      CONNECTICUT     NEW YORK
 Fax: 646-779-6889                                                        HARTFORD        NEW YORK
 lpinzow@morrisonmahoney.com                                              STAMFORD
                                                                                          RHODE ISLAND
                                                                          ENGLAND         PROVIDENCE
                                                                          LONDON


                                                          December 30, 2019


 VIA ECF

 Hon. Pamela K. Chen
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:      Allstate Ins. Co. et. al. v. Amirova, et. al.
          Civil Docket No. 1:19-cv-2354 (PKC) (LB)

 Dear Judge Chen:

         We represent Plaintiffs in the above-referenced matter and are writing to advise the Court
 that Plaintiffs and Defendants Towers NY, Inc. and Arik Malakov (the “Settling Defendants”)
 have settled the action between them and enclose a proposed Stipulation and Order of Voluntary
 Dismissal (“Stipulation”) for the Court’s consideration. See Exhibit “A.” In addition to the
 foregoing, for the reasons set forth below, Plaintiffs, jointly with the Settling Defendants,
 respectfully requests the Court’s permission to file under seal the confidential settlement
 agreement (the “Agreement”) between Plaintiffs and Settling Defendants.

         Specifically, Plaintiffs and Settling Defendants make this application so that the Court may
 retain jurisdiction over the Agreement and, if necessary, enforce the continuing obligations set
 forth therein. Absent the foregoing, Plaintiffs and Settling Defendants would be left without
 recourse to the Court before which the litigation was pending, and any subsequent action, if
 necessary, to enforce compliance with the Agreement’s terms would be before a court unfamiliar
 with the salient issues underlying the Agreement.
        As an initial matter, the Agreement contains a confidentiality provision that prohibits the
 disclosure of the Agreement or any of its terms to anyone other than the parties to the Agreement.
 Under similar circumstances, such information is often permitted to be filed under seal to avoid
 any violation of the confidentiality agreement between the settling parties. See Orders of December
 10, 2019, October 15, 2019 (granting Docket No. 151), October 15, 2019 (granting Docket No.
Case 1:19-cv-02354-PKC-LB Document 162 Filed 12/30/19 Page 2 of 6 PageID #: 3106



 MORRISON MAHONEY LLP

 Hon. Pamela K. Chen
 December 30, 2019
 Page 2


 150), October 11, 2019, September 18, 2019, September 11, 2019 (granting Docket No. 137),
 September 11, 2019 (granting Docket No. 136), September 11, 2019 (granting Docket No. 135),
 September 11, 2019 (granting Docket No. 134), August 28, 2019 (granting Docket No. 123),
 August 28, 2019 (granting Docket No. 122), August 26, 2019 (granting Docket No. 118), August
 26, 2019 (granting Docket No. 116), August 12, 2019, July 29, 2019 (Docket No. 101); July 25,
 2019 (Docket No. 98), and July 22, 2019 (Docket No. 93); American Transit Ins. Co. v. Akpan, et
 al., 18-cv-442 (Orders dated June 20, 2019, May 2, 2019, December 18, 2018, December 17, 2018,
 December 13, 2018 (Docket No. 106), November 16, 2018, November 6, 2018 (Docket Nos. 87
 & 88), October 19, 2018 (Docket No. 62)); Allstate Ins. Co. et al. v. Khotenok, et al., 18-cv-5650
 (Orders dated November 20, 2019 (Docket No. 86), March 7, 2019); Allstate Ins. Co., et al. v.
 Abramov et al., 16-cv-1465 (Orders dated July 28, 2016, August 2, 2016, September 16, 2016,
 September 23, 2016, October 12, 2016, October 17, 2016, December 16, 2016, February 3, 2017,
 October 26, 2017, December 14, 2017, February 5, 2018, April 6, 2018, May 2, 2018, and July 17,
 2019); Allstate Ins. Co., et al. v. Abutova, et al., 13-cv-3494 (Orders dated January 17, 2014
 (Docket No. 256), May 7, 2014 (Docket No. 264), May 13, 2014 (Docket No. 269), August 14,
 2014, November 6, 2014 (Docket No. 294), January 8, 2015 (Docket No. 306), June 10, 2015,
 October 15, 2015 (Docket No. 335), November 5, 2015, January 11, 2016 (Docket No. 343),
 February 25, 2016 (Docket No. 345), and March 3, 2016);see also Gambale v. Deutsche Bank AG,
 377 F.3d 133, 144 (2d Cir. 2004) (opining that “it was a serious abuse of discretion for the district
 court to refer to the magnitude of the settlement amount—theretofore confidential—in the
 Unsealing Order”); Travelers Indem. Co. v. Liberty Med. Imaging Assocs., P.C., No. 07-2519,
 2009 WL 962788, at *2 (E.D.N.Y. Apr. 8, 2009) (“in this case, the parties’ mutual interest in
 maintaining the confidentiality of settlement negotiations outweighs the general public interest in
 disclosure of the particulars of judicial proceedings, especially given the apparent lack of prejudice
 to any particular party should the record remain sealed.”); Chubb & Son Inc. v. Kelleher, No. 92-
 4484 (CBA)(RML), 2006 WL 2728636, at *2 (E.D.N.Y. Mar. 30, 2006) (discussing prior order
 authorizing limited production of settlement agreements under seal in order to confirm pre-
 judgment interest computations), report and recommendation adopted, 2006 WL 2711543
 (E.D.N.Y. Sept. 21, 2006); United States v. Glens Falls Newspapers, Inc., 160 F.3d 853, 857-58
 (2d Cir. 1998) (“Recognizing that fostering settlement of any case or controversy is an Article III
 function, and that courts have an even larger role in settling cases such as this affecting the public
 interest, we agree with the trial court that settlement negotiations in this case would be chilled to
 the point of ineffectiveness if draft materials were to be made public.”); Goodyear Tire & Rubber
 Co. v. Chiles Power Supply, Inc., 332 F.3d 976, 980 (6th Cir. 2003) (explaining that there is a
 “strong public interest in favor of secrecy of settlement matters” and “[t]he ability to negotiate and
 settle a case without trial fosters a more efficient, more cost effective and significantly less
 burdened judicial system”). Additionally, this court granted nearly identical applications under
 similar circumstances in Allstate Ins. Co., et al. v. Yadgarov, et al., 11-cv-6187. See (Orders dated
Case 1:19-cv-02354-PKC-LB Document 162 Filed 12/30/19 Page 3 of 6 PageID #: 3107



 MORRISON MAHONEY LLP

 Hon. Pamela K. Chen
 December 30, 2019
 Page 3


 July 25, 2013, March 11, 2014, August 26, 2014, and September 16, 2015).1 The Second Circuit
 and district courts in New York have recognized that the “‘[s]ecrecy of settlement terms . . . is a
 well-established American litigation practice.’” Palmieri v. New York, 779 F.2d 861, 865 (2d Cir.
 1985) (quoting In re Franklin National Bank, 92 F.R.D. 468, 472 (E.D.N.Y. 1981) aff'd sub
 nom. Federal Deposit Ins. Corp. v. Ernst & Ernst, 677 F.2d 230 (2d Cir. 1982)).

        As the parties to the Agreement negotiated and agreed to keep the terms therein
 confidential, it is respectfully requested that the Court permit Plaintiffs to file the Agreement under
 seal and that the Court retain jurisdiction over disputes, if any, that may arise out of the
 enforcement of the Agreement. A copy of the Agreement can be provided to the Court upon
 request.

          Thank you for your consideration in this regard.



                                                                  Respectfully submitted,

                                                                  Morrison Mahoney, LLP

                                                                  By: /s/ Lee Pinzow
                                                                          Lee Pinzow


 cc: All Counsel (via ECF)



 1 In Liberty Mutual Ins. Co., et al. v. Shapson, et al., 13-cv-5046 (ENV)(PK), Judge Vitaliano denied a similar motion
  for leave to file confidential settlement agreements under seal, finding that “[w]here, as here, the settlement
  agreement does not need court approval, the agreement itself need not be filed with a district court for that court to
  retain jurisdiction over disputes . . . that arise from a claimed breach of the agreement.” In that regard, the court
  noted that filing the settlement agreement was unnecessary “so long as the stipulation of [voluntary] dismissal
  evinces a clear intention that this court retain jurisdiction.” See Shapson, 13-cv-5046 (Order dated 5/19/2016 (ECF
  No. 80)); Allstate Ins. Co. et. al v. Chillemi, et. al., 19-cv-3051, (Order dated 9/3/2019) (adopting reasoning set forth
  in Shapson); See also Allstate Ins Co. v. Avetisyan, 17-cv-04275-LDH-RML (E.D.N.Y.) (DeArcy Hall, J.) (retaining
  jurisdiction over enforcement of settlement agreements through so-ordered stipulations of dismissal (ECF Nos. 114-
  115, 125, 139, 169, 227, & 235) despite denying nearly identical application to file settlement agreements under seal
  (Orders dated 12/28/2018, April 22, 2019)). Notwithstanding these decisions, as indicated above, this Court as well
  as the courts in Akpan, Khotenok, Abramov, Abutova, and Yadgarov, granted the same application Plaintiffs file
  here, in which the stipulations included the clear intention for the court to retain jurisdiction. Therefore, we are
  filing this motion for leave to file the agreement under seal in case this Court would like to review the Agreement
  before agreeing to retain jurisdiction and ordering the voluntary dismissal of the Settling Defendants.
Case 1:19-cv-02354-PKC-LB Document 162 Filed 12/30/19 Page 4 of 6 PageID #: 3108




                  EXHIBIT “A”
Case 1:19-cv-02354-PKC-LB Document 162 Filed 12/30/19 Page 5 of 6 PageID #: 3109
Case 1:19-cv-02354-PKC-LB Document 162 Filed 12/30/19 Page 6 of 6 PageID #: 3110
